UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): March 10, 2014 Central Pacific Financial Corp. (Exact name of registrant as specified in its charter) Hawaii 0-10777 99-0212597 (State or other jurisdiction (Commission File (I.R.S. Employer of incorporation) Number) Identification No. 220 South King Street, Honolulu, Hawaii (Address of principal executive offices) (Zip Code) (808) 544-0500 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01. REGULATION FD DISCLOSURE Central Pacific Financial Corporation is furnishing the slide presentation that it intends to present to institutional investors at various meetings during March 2014. The slides are included as Exhibit 99.1 to this report. The information in this report (including Exhibit 99.1) shall not be deemed to be "filed" for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), or otherwise subject to the liability of that section, and shall not be incorporated by reference into any registration statement or other document filed under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS (d) The following exhibit is being furnished herewith: Exhibit No. Description Central Pacific Financial Corporation slide presentation 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Central Pacific Financial Corp. (Registrant) Date:March 10, 2014 /s/ Denis K. Isono Denis K. Isono Executive Vice President and Chief Financial Officer 3 EXHIBIT INDEX Exhibit No. Description Central Pacific Financial Corporation slide presentation 4
